Citation Nr: 1521343	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-14 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Francis P. Kehoe, III, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

During the course of the appeal, the evidentiary development has produced evidence suggesting psychiatric conditions other than PTSD.  In light of the evidence of record and the decision in Clemens v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the issue, formerly claimed as PTSD, as service connection for an acquired psychiatric condition, to include PTSD.

The Veteran testified before the undersigned at a December 2013 videoconference hearing.  A copy of the transcript is associated with the file.

 The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The issue of entitlement to service connection for an acquired psychiatric condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

At the Veteran's December 2013 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran requested, through his authorized representative, to withdraw the appeal of his claim for entitlement to service connection for a bilateral hearing loss disability.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of service connection for a bilateral hearing loss disability by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn the appeal as to the issue of entitlement to service connection for a bilateral hearing loss disability; hence, there remains no allegations of errors of fact or law for appellate consideration with regards to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.


ORDER

The appeal as to the issue of service connection for a bilateral hearing loss disability is dismissed.

REMAND

The Board notes that the October 2011 VA examiner concluded that the Veteran did not have a current diagnosis of PTSD.  However, the examiner indicated that the Veteran had other current psychiatric conditions and did not provide an opinion as to their etiology.  In addition, the Board notes the previous diagnoses of PTSD in the Veteran's treatment records, and finds that these should be specifically addressed in a new medical opinion.  As a result, the Board finds the October 2011 examination to be inadequate, and a remand for a new examination and corresponding opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other treatment that he is receiving for his psychiatric condition and request that he forward any additional records to VA to associate with the claims file.  This is to include any available records from the 1970s, as identified by the Veteran' October 2011 VA examiner.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Schedule the Veteran for a VA psychiatric examination with an examiner of appropriate knowledge and expertise.  An opinion regarding the etiology of the Veteran's acquired psychiatric condition should be issued.

All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Specifically, the examiner should indicate that he/she reviewed the multiple lay statements submitted by the Veteran.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 

The examiner should discuss any relevant medical or lay evidence.  This includes the lay statements from the Veteran and his wife.  These should be specifically addressed in the examiner's opinion.

Based on a review of the claims file and the clinical findings of the examination (if necessary), the VA examiner is requested to provide a multi-axis diagnosis for the Veteran.

a) If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the DSM-IV criteria for PTSD or any other disorder.

b) If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

c) If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


